UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-4822


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

EDWARD C. CROW,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:14-cr-00009-IMK-JSK-1)


Submitted:   April 30, 2015                   Decided:   May 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.     William J. Ihlenfeld, II, United
States Attorney, Andrew R. Cogar, Assistant United States
Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Edward Crow was convicted of conspiring to assault with

intent to commit murder, in violation of 18 U.S.C. § 371 (2012);

assaulting with intent to murder and assaulting with a dangerous

weapon with intent to do bodily harm, in violation of 18 U.S.C.

§§    2,   7(3),        113(a)(1)       (2012);             assaulting         another     inmate

resulting in serious bodily injury, in violation of 18                                      U.S.C.

§§ 2, 7(3), 113(a)(6); and possessing a prohibited object, in

violation        of    18    U.S.C.     §    1791(a)(2),            (b)(3)      (2012).          The

district court sentenced Crow to 275 months of imprisonment.                                      On

appeal,     Crow        argues       that        the     district        court     imposed       an

unreasonable sentence.               We affirm.

      We review Crow’s claim that the district court imposed an

unreasonable          sentence   for     abuse         of    discretion.           See    Gall    v.

United States, 552 U.S. 38, 51 (2007).                             In reviewing a sentence

for   reasonableness,           we    first       ensure         that    the   district      court

committed         no        “significant           procedural            error,”         including

insufficient          consideration         of    the       18    U.S.C.    § 3553(a)       (2012)

factors     or     inadequate         explanation            of    the     sentence      imposed.

United     States       v.    Lynn,    592 F.3d 572,    575     (4th    Cir.     2010)

(internal quotation marks omitted).

      In    its         explanation,             the     district          court      need       not

“robotically tick” through every § 3553(a) factor on the record,

particularly when its sentence is within the properly calculated

                                                  2
Sentencing Guidelines range.                   United States v. Johnson, 445 F.3d
339, 345 (4th Cir. 2006).                   At the same time, the district court

“must    make    an     individualized           assessment          based    on    the   facts

presented.”           Gall, 552 U.S.     at      50.         “This    individualized

assessment need not be elaborate or lengthy, but it must provide

a rationale tailored to the particular case at hand and adequate

to    permit    meaningful         appellate         review.”          United       States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (internal quotation

marks omitted).            We conclude that the district court committed

no such procedural error.

       We must also examine the substantive reasonableness of the

sentences,      considering          the     “totality          of   the     circumstances.”

Gall, 552 U.S. at 51.              The sentence imposed must be “sufficient,

but   not    greater       than    necessary,”           to    satisfy      the    purposes   of

sentencing.           18   U.S.C.       §    3553(a).           A    properly      calculated,

within-Guidelines sentence is presumed reasonable on appeal, and

an    appellant       bears   the       burden      to    “rebut      the    presumption      by

demonstrating that the sentence is unreasonable when measured

against the § 3553(a) factors.”                     United States v. Montes-Pineda,

445 F.3d 375,    379    (4th      Cir.    2006)         (internal      quotation    marks

omitted).

       In    this       case,       the        district         court’s       sentence        was

substantively         reasonable.            Crow’s       sentence         fell    within     the

Guidelines      range.        Moreover,          the     district        court     effectively

                                                3
balanced     the    applicable    §   3553(a)       factors,       considering    the

seriousness of the offense and its effect on the victim, as well

as Crow’s difficult past and personal characteristics.

     While       the   district     court’s     sentence         was   consecutive,

“[j]udges have long been understood to have discretion to select

whether    the     sentences   they    impose       will   run     concurrently    or

consecutively with respect to other sentences that they impose,

or that have been imposed in other proceedings.”                         Setser v.

United States, 132 S. Ct. 1463, 1468 (2012).                     Here, the district

court   appropriately      recognized        that    the   instant     offense    was

separate    and     distinct   from    the    previous      offense.       We    thus

conclude that the district court’s sentence was reasonable.

     We dispense with oral argument because the facts and legal

contentions      are   adequately     presented      in    the    materials   before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                        4